
	
		I
		111th CONGRESS
		2d Session
		H. R. 4634
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Brown of South
			 Carolina (for himself, Mr.
			 McIntyre, Mr. Wilson of South
			 Carolina, Mr. Mica,
			 Mr. Barrett of South Carolina,
			 Mr. Jones, and
			 Ms. Kosmas) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To limit the authority of the Secretary of Commerce to
		  implement certain fishery closures unless the Secretary certifies that closure
		  is the only option available for maintaining a fishery at a sustainable level,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in Job Loss from Fishery
			 Closures Act of 2010.
		2.Secretarial
			 requirements
			(a)Certification
			 requirementThe Secretary may not implement a closure of a
			 directed fishery pursuant to the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.) that would have a direct or indirect
			 affect of at least $50,000 on each of more than 25 small businesses that do
			 business related to the recreational, charter, or commercial fishing industries
			 involved in the fishery being closed, unless the Secretary has certified
			 that—
				(1)the fishery
			 closure is the only option available for maintaining the fishery at a
			 sustainable level;
				(2)the stock
			 assessment for the fishery has been updated and peer reviewed within the
			 preceding 3-year period; and
				(3)the stock
			 assessment was developed using at least 2 models that were subjected to outside
			 peer review prior to such use.
				(b)Application to
			 existing closuresThe Secretary shall—
				(1)review any fishery
			 closure for which notice was published in the Federal Register within the
			 12-month period preceding the date of enactment of this Act, and—
					(A)within the 60-day
			 period beginning on such date of enactment, make the certification described in
			 subsection (a)(1) with respect to such closure; or
					(B)within the 90-day
			 period beginning on such date of enactment, review and implement options other
			 than closure for maintaining the fishery at a sustainable level;
					(2)review the effects
			 of each such closure on coastal communities, including—
					(A)the direct and
			 indirect impact of the closure on all affected small businesses in such
			 communities;
					(B)the job losses as
			 a result of the closure that have already occurred in such communities;
			 and
					(C)the job losses as
			 a result of the closure that are expected to occur in such communities within
			 the 1-year period beginning on the date the review is initiated; and
					(3)report to Congress
			 on the actions taken under this subsection for each such closure.
				3.Report to
			 CongressThe Secretary shall
			 report to Congress by not later than 120 days after the date of enactment of
			 this Act on—
			(1)the number of
			 fishery closures that were established within the 5-year period preceding such
			 date of enactment;
			(2)the reason for
			 each such closure;
			(3)the duration of
			 each such closure;
			(4)the impact of each such closure on coastal communities; and
			(5)the expected
			 duration of each such closure.
			4.DefinitionsIn this Act:
			(1)FisheryThe term fishery has the
			 meaning that term has in the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.).
			(2)SecretaryThe
			 term Secretary means the Secretary of Commerce, acting through
			 the National Oceanic and Atmospheric Administration.
			(3)Small
			 businessThe term small business means any
			 business that has had gross revenues of less than $500,000 per year for a
			 minimum of three years.
			
